Citation Nr: 1451383	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  99-07 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to compensation under the provisions of 38 U.S.C. § 1151 for residuals of a septorhinoplasty and, if so, whether compensation for the claimed disability is warranted.

2. Entitlement to a compensable evaluation for acne.

3. Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

4. Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected residuals of a right wrist fracture.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from May 1971 to May 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In a September 2012 decision, the Board, in part, denied the Veteran's application to reopen his claim of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a septorhinoplasty.  The Veteran then appealed the decision to the United States Court of Appeals for Veterans Claims (Court) which, in April 2014, issued a memorandum decision which, in pertinent part, vacated the portion of the Board's decision addressing the Veteran's claim for compensation under 38 U.S.C.A. § 1151 and remanded the issue to the Board for further consideration.  The case is again before the Board for appellate review.

The issues of entitlement to compensation under the provisions of 38 U.S.C.A. §1151 for residuals of a septorhinoplasty, entitlement to service connection for an acquired psychiatric disorder, entitlement to service connection for a left shoulder disability, and entitlement to a compensable evaluation for acne, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. A November 1996 rating decision denied the Veteran's claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a septorhinoplasty.  The Veteran was notified of his appellate rights, but did not complete an appeal of the rating decision.

2. Evidence received since the November 1996 rating decision is not cumulative of the evidence of record at the time of the previous denial as it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the Veteran's claim of compensation.


CONCLUSIONS OF LAW

1. The November 1996 rating decision which denied the Veteran's claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a septorhinoplasty is final.  38 U.S.C.A. § 7105(c) (West 2002).

2. Evidence received since the November 1996 rating decision in connection with Veteran's claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a septorhinoplasty is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's application to reopen his previously denied claim for compensation under the provisions of 38 U.S.C.A. § 1151, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The RO previously denied the Veteran's claim by a November 1996 rating decision.  In this decision, the RO determined that compensation was not warranted as the competent evidence then of record did not establish that the Veteran suffered an additional disability that was caused by the 1989 septorhinoplasty performed at a VA facility.  The Veteran was notified of this decision and of his procedural and appellate rights but did not complete an appeal of this decision.  Therefore, the November 1996 rating decision is final.  38 U.S.C.A. §  7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the November 1996 rating decision includes a number of medical treatment records and several statements from the Veteran.  Significantly, the record includes a diagnosis of rhinitis (see, e.g., February 2002 VA treatment record), which had not been rendered at the time of the November 1996 denial.  Therefore, the Board concludes that the additional evidence is new and material with respect to the issue of compensation for residuals of a septorhinoplasty.  This evidence was not of record at the time of the previous final denial and raises a reasonable possibility of substantiating the Veteran's claim by providing a diagnosis of a nasal disability that was not previously of record.  See Shade, 24 Vet. App. at 118.  Consequently, the Veteran's claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a septorhinoplasty must be reopened.


ORDER

New and material evidence having been submitted, the claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a septorhinoplasty is reopened; to this extent only, the appeal is granted.


REMAND

The RO had declined to reopen the Veteran's claim of compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a septorhinoplasty.  The Board's decision above reopens this claim.  Absent a waiver from the Veteran, the claim must be remanded for de novo review by the AOJ.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

In addition, since the diagnosis of rhinitis was rendered, the Veteran has not been provided a VA examination to address his claim that he suffers from an additional disability due to negligence or lack of proper care at a VA facility.  On remand, such an examination should be provided.

Finally, the Board notes that the claims of service connection for an acquired psychiatric disorder and left shoulder disability, and a compensable evaluation for acne, were remanded by the Board in September 2012.  Upon reviewing the record, it does not appear these claims have been returned to the AOJ for compliance with the September 2012 remand.  As such, the September 2012 remand instructions as they pertain to these issues should be accomplished.

Accordingly, the case is REMANDED for the following action:

1. Review the September 2012 Board remand and ensure substantial compliance with each instruction contained therein pertaining to the issues of service connection for an acquired psychiatric disorder and left shoulder disability, and a compensable evaluation for acne.

2. Schedule the Veteran for a VA examination to address the nature and etiology of any disability of the nose, including loss of sense of smell and rhinitis.  The claims file, to include this REMAND, must be made available to the examiner for review, and the examination report should indicate that the claims folder was reviewed in conjunction with the examination.  All indicated tests and studies should be accomplished and the findings then reported in detail.  Following a review of the claims file and physical examination of the Veteran, the examiner is requested to address the following:

a. Is it at least as likely as not (probability of at least 50 percent) that the Veteran has additional chronic disability (to include rhinitis) caused by the February 1989 septorhinoplasty?  If so, please identify the additional chronic disability.

b. If the answer to the question (a) is yes, is it at likely as not (probability of at least 50 percent) that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment by VA, including whether VA obtained informed consent from the Veteran?  

c. If the answer to the question (a) is yes, is it at likely as not (probability of at least 50 percent) that the proximate cause of the additional disability was an event that was not reasonably foreseeable?

A complete rationale for all opinions must be provided.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


